Case 17-12256-KHK        Doc 45    Filed 07/12/19 Entered 07/12/19 17:17:05              Desc Main
                                   Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
                                )
In re:                          )
                                )
Kimberly Nicole Bush            )              Case No. 17-12256-KHK
                                )              Chapter 13
             Debtor.            )
                                )
                                )
US BANK,                        )
                                )
             Movant,            )
                                )
v.                              )
                                )
Kimberly Nicole Bush            )
                                )
             Respondents,       )
                                )
and                             )
                                )
Thomas P. Gorman,               )
                                )
             Trustee.           )
______________________________)

                   ANSWER TO MOTION FOR RELIEF FROM STAY

       COME NOW, Debtor Kimberly Nicole Bush (“debtor”) and responds to Movant US

Bank’s (“Movant”) Motion for Relief from the Automatic Stay as follows:

        1.     The debtor admits that this is a contested matter and that this court has jurisdiction

within the meaning of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure

       2.      The debtor admits that Movant is the holder of the Note secured by a Deed of

Trust dated September 10, 2003 and recorded among the land records of the City of Alexandria

Virginia and which encumbers the property of the Debtor at 4612 Cottonwood Place Alexandria

Virginia 22310. Cynthia Randall, the listed non-filing co-debtor is deceased.
Case 17-12256-KHK        Doc 45    Filed 07/12/19 Entered 07/12/19 17:17:05            Desc Main
                                   Document     Page 2 of 3


       3.      The debtor admits the facts stated in paragraphs 3 of the movant’s motion.

       4.      The debtor neither admits or denies the allegation in paragraph 4, of the movant’s

motion and demand strict proof thereof

       5.      The debtor admits the allegation in paragraph 5 of the movant’s motion. The

debtor has attempted to contact the Movant and the prior note holder Ditech to arrange for a loan

modification or refinance of the property into the Debtor’s name. The Movant has not responded

to the Debtor’s requests and will not speak to her because she is not Cynthia Randall. The Debtor

has told the Movant and the prior note holder that Ms. Randall is deceased multiple times, but

Movant has not updated their records and has not worked with the debtor because she is not on

the note.

       6.      The debtor neither admits or denies the allegations in paragraphs 6 of the

movant’s motion and demand strict proof thereof.

       7.      The debtor denies the allegation in paragraph 7 of the movant’s motion. There is

sufficient equity in the home and the movant is adequately protected.

       WHEREFORE Kimberly Nicole Bush respectfully requests that the Motion for Relief

from the Automatic Stay be denied.

                                                     Respectfully submitted,

                                                     KIMBERLY NICOLE BUSH

                                                     By Counsel




                                                2
Case 17-12256-KHK       Doc 45    Filed 07/12/19 Entered 07/12/19 17:17:05          Desc Main
                                  Document     Page 3 of 3


/s/ Xue F. Connelly
Wade, Grimes, Friedman, Meinken & Leischner, P.L.L.C.
Gregory M. Wade (Va. Bar No. 16116)
Xue F. Connelly (Va Bar No. 93443)
616 N. Washington St.
Alexandria, VA 22314
(703) 836-9030 (phone)
(703) 683-1543 (fax)
wade@oldtownlawyers.com
connelly@oldtownlawyers.com
Counsel for Debtor


                               CERTIFICATE OF SERVICE

        I hereby certify that this 12th day of July 2019 a copy of the foregoing was served
through the court’s ECF system on all registered ECF participants who have appeared in this
case, and via first class mail, postage prepaid, on the following:

                             Dinh Ngo, Esq.
                             McCabe, Weisberg, & Conway LLC
                             312 Marshall Avenue Suite 800
                             Laurel MD 20707

                             Office of the U.S. Trustee
                             1725 Duke Street, Suite 650
                             Alexandria, VA 22314

                             Thomas P. Gorman
                             Chapter 13 Trustee
                             300 N. Washington St., Suite 400
                             Alexandria, VA 22314




                                                           /s/ Xue F. Connelly
                                                           Xue F. Connelly




                                               3
